DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Line 4 “of strip” should read “or strip”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 13 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rabe et al. (US Pat # 8,061,367).
In regards to claims 1 and 7, Rabe et al. teaches a magnetic fake eyelash, comprising:
a magnetic flexible strip (204) including particles embedded throughout a resin (Col 6, Lines 62-65); and

Regarding claim 4, Rabe et al. teaches the strip produces a magnetic field (Col 6, Line 54).
Regarding claim 5, Rabe et al. teaches the particles include hard magnetic particles that retain their magnetism (Col 6, Lines 54-65).

In regards to claim 13, Rabe et al. teaches a method of making a magnetic fake eyelash, comprising attaching eyelashes (202) to a fiber or strip (204) having magnetic particles (Col 6, Lines 54-65), wherein the fiber or strip has a length greater than an average human eyelid (Col 5, Lines 1-4).
Regarding claim 16, Rabe et al. teaches the fiber or strip is made from combining magnetizable particles and a resin, wherein the magnetizable particles are distributed homogenously in the resin (Col 6, Lines 54-65).
Regarding claim 17, Rabe et al. teaches the magnetizable particles are passed over a magnet to permanently magnetize the magnetizable particles (Col 6, Lines 55-59 where in order for the magnetized particles to couple, they necessarily would have to have been magnetized by a magnet).

Regarding claim 18, Rabe et al. teaches a method of making a magnetic fake eyelash, comprising cutting down to a size to fit on an eyelid of a person (as use is evidenced by Col 5, Lines 1-4), a magnetic fiber or strip (204) having attached thereto eyelashes (202) to provide a magnetic fake eyelash that can fit on the eyelid of the person (Col 6, Lines 54-65).
Regarding claim 19, Rabe et al. teaches the fiber or strip is made from magnetizable particles (Col 6, Lines 62-65).

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bechtold (US Pat # 3,516,422).
In regards to claim 20, Bechtold teaches a method of applying a magnetic fake eyelash, comprising cutting (Col 4, Lines 5-6) down a magnetic fiber or strip to a size to fit on an eyelid of a user,  a magnetic fiber or strip having attached thereto eyelashes to provide a magnetic fake eyelash that can fit on the eyelid of the person (Col 1, Lines 60-64); applying a composition to the eyelid, wherein the composition comprises particles attracted to a magnets (Col 1, Lines 65-68); and applying the magnetic fake eyelash to the applied composition (Col 1, Lines 68-72). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rabe et al. as applied to claims 1 and 13 above.
In regards to claims 2-3 and 14-15, Rabe et al. teaches the strip; but does not expressly state its length to be greater than 2 inches. However, as the size of the strip is intended to correspond to the eye of a user, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of the strip of Rabe et al. to be greater than 2 inches in length as a matter of obvious design choice to correspond with the desired user. 
Regarding claim 6, Rabe et al. teaches the resin is a plastic, but does not expressly teach the plastic is a thermoplastic elastomeric resin. However, it would have been obvious to one of ordinary skill .

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtold (US Pat # 3,516,422) in view of Rabe.
In regards to claim 8, Bechtold teaches a combination of a fake eyelash and eyeliner composition, comprising:
a fake eyelash having a flexible fiber or strip (100) including first particles and a resin (Col 3, Lines 65-67); and eyelashes (108) attached to the flexible fiber or strip, and an eyeliner composition having second particles (120), wherein the first and second particles are attracted to one another.
Bechtold teaches the composition to be applied with an eyeliner applicator, to the area that receives eyeliner (Col 3, Lines 22-25); but does not expressly teach that the composition is an eyeliner cosmetic. However, Bechtold does teach that the composition can be “any paste, suspension, emulsion, ointment, adhesive, cream, gel or similar semiliquid substance” that can remain on the eyelid (Col 1, Lines 48-55). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the suspension composition of Bechtold to be eyeliner cosmetic, as eyeliner is already well known to be applied with an eyeliner applicator, to the eye line as required by the instant composition, where a user seeking to apply cosmetic would be enabled to combine steps of putting on cosmetic if the suspension doubled as an eyeliner cosmetic.
Betchold does not expressly teach that the flexible fiber or strip has a length greater than an average human eyelid. However, Rabe teaches a false eyelash strip to have a length greater than an average human eyelid (Col 5, Lines 1-4). Therefore, it would have been obvious to one of ordinary skill in 
Regarding claims 9-11, Bechtold teaches the first particles are magnetic particles that produce a magnetic field (Col 1, Lines 70-72), and the second particles are magnetic particles that produce a magnetic field attracted to magnets (Col 1, Lines 64-72, where such includes iron which can be used for both particles). 
Regarding claims 12, Bechtold teaches the flexible fiber or strip comprises magnetic particles distributed homogenously throughout the length of the fiber or strip (Col 3, Lines 65-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772